                 Case 20-23346-PDR                Doc 75       Filed 12/14/20          Page 1 of 26




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                            Case No. 20-bk-23346-PDR
UNIPHARMA, LLC,                                                   Case No. 20-bk-23348-PDR

         Debtors1.                                                Chapter 11 Cases
                                                                  (Jointly Administered)
__________________________________/

DEBTORS’ EXPEDITED MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
(I) PROHIBITING UTILITIES FROM ALTERING, REFUSING, OR DISCONTINUING
    SERVICES, (II) DEEMING UTILITIES ADEQUATELY ASSURED OF FUTURE
        PERFORMANCE, AND (III) ESTABLISHING PROCEDURES FOR
            DETERMINING ADEQUATE ASSURANCE OF PAYMENT
                       (Expedited Hearing Requested2)

                  Any utility who fails to file with the Court and serve Debtor’s
                  counsel a written response to this motion at least two business
                  days prior to the scheduled hearing on this Motion, pursuant
                  to Local Rule 9013-1(L), will be deemed to have consented to
                  the entry of an order in the form attached to this motion
                  (unless the hearing is set on less than five days’ notice). Any
                  scheduled hearing may then be canceled.

         Tamarac 10200, LLC (“Tamarac”) and Unipharma, LLC (“Unipharma”, and together

with Tamarac, collectively, the “Debtors”), by and through their proposed undersigned counsel,

file this motion (the “Motion”), on an expedited basis, for the entry of an interim and final


1
  The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
2
  Section 366(b) of the Bankruptcy Code provides, in part, that a utility provider may alter, refuse or continue
service if the chapter 11 debtor, within 20 days after the date of the order for relief, furnishes adequate protection in
the form of a deposit for service after such date. 11 U.S.C. § 366(b). Section 366(c)(2) of the Bankruptcy Code
provides, in part, that subject to paragraphs (3) and (4), with respect to a chapter 11 case, a utility provider may alter,
refuse or continue service if the chapter 11 debtor, within 30 days after the date of the order for relief, the utility
provider has not received adequate assurance of payment for utility services satisfactory to the utility provider. 11
U.S.C. § 366(b). The Debtors filed these chapter 11 cases on December 7, 2020; thus 20 and 30 days after the
Petition Date (as defined in paragraph 4, below), is December 27, 2020 (Sunday) and January 6, 2021 (Wednesday),
respectively. Accordingly, the Debtors respectfully request that this Motion be heard on an interim basis on
December 21, 2020 at 1:30 P.M., and on a final basis on December 30, 2020 at 10:00 a.m. when other matters in
these chapter 11 cases are set for hearing.
10136506-6
              Case 20-23346-PDR         Doc 75          Filed 12/14/20   Page 2 of 26




orders, (i) determining that the Debtors’ Utility Providers (defined herein) have been provided

with adequate assurance of payment within the meaning of 11 U.S.C. § 366; (ii) approving the

Debtors’ proposed adequate assurance and related procedures; (iii) prohibiting the Utility

Providers from altering, refusing or discontinuing Utility Services (defined herein) on account of

prepetition amounts outstanding or on account of any perceived inadequacy of the Debtors’

proposed adequate assurance; (iv) determining that the Debtors are not required to provide any

additional adequate assurance beyond what is proposed in this Motion; and (v) granting related

relief. In support of this Motion, the Debtors rely upon the Declaration of Neil F. Luria in

Support of Chapter 11 Petitions and First Day Pleadings [ECF No. 10] (the “First Day

Declaration”) filed on the Petition Date (as hereinafter defined) and incorporated herein by

reference, and respectfully represent as follows:

                                     Jurisdiction and Venue

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         2.    Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.    The statutory predicates for the relief requested herein are section 105 and 363 of

Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) and rules 6003 and

6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 9013-

1(L) of the Local Bankruptcy Rules for the Southern District of Florida (the “Local Rules”).

                                           Background

         4.    On December 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code.




                                                    2
10136506-6
              Case 20-23346-PDR          Doc 75       Filed 12/14/20    Page 3 of 26




         5.    The Debtors are operating their businesses and managing their affairs as debtors-

in-possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

         6.    For a detailed description of the Debtors and their operations, the Debtors

respectfully refer the Court and parties in interest to the First Day Declaration.

                                       The Utility Providers

         7.    In connection with the operation of their business, the Debtors use electric, gas,

water/sewer, and other services (collectively, the “Utility Services”) provided by approximately

8 utility providers and other entities (collectively, the “Utility Providers”). A list identifying the

Utility Providers is attached hereto as Exhibit “A” (the “Utility Provider List”). The Debtors’

business operations depend upon uninterrupted service in order to continue operations and

preserve the value of their assets.

         8.    Historically, the Debtors spend an aggregate of approximately $71,776.25 each

month on Utility Services from the Utility Providers. Certain Utility Providers have required the

Debtors to post deposits to secure the Debtors’ payment or performance of certain obligations.

The obligations secured by these deposits include the Debtors’ obligations to pay certain Utility

Services. Two of the Utility Providers, Florida Power and Light (“FPL”) and the City of Sunrise

Public Service (the “City of Sunrise”), collectively hold security deposits aggregating

approximately $101,010.00. Of that $101,010.00, FPL holds $47,010 for two accounts, and the

City of Sunrise holds $54,000. Of the approximately $75,550.01 spent each month on Utility

Services, FPL and the City of Sunrise are collectively paid approximately $56,175.30 or

approximately 74.4%.

         9.    In general, the Debtors have established satisfactory payment history with the

Utility Providers. To the best of the Debtors’ knowledge, there are no material defaults or

                                                  3
10136506-6
               Case 20-23346-PDR          Doc 75       Filed 12/14/20   Page 4 of 26




arrearages outstanding with respect to undisputed invoices for Utility Services as of the Petition

Date. The Debtors intend to pay any post-petition obligations for Utility Services in a timely

fashion and in the ordinary course.

         10.   Uninterrupted utility services are essential to ongoing operations and, therefore, to

the success of the Debtors’ Chapter 11 cases. Should the Utility Providers refuse or discontinue

service, even for a brief period, the Debtors’ business operations would be severely disrupted.

The impact on the Debtors’ business operations, revenue and profits would be extremely harmful

and would jeopardize the Debtors’ efforts in connection with the above captioned cases. It is

therefore critical that utility services continue uninterrupted.

                                          Relief Requested

         11.   Section 366(b) of the Bankruptcy Code prevents utility companies from

discontinuing, altering or refusing service to a debtor during the initial twenty (20) days of a

bankruptcy case. However, a utility company has the option of terminating its services thirty

(30) days from the Petition Date pursuant to section 366(c)(2) of the Bankruptcy Code if a debtor

has not furnished adequate assurance of payment.

         12.   By this Motion, the Debtors seek entry of interim and final orders: (i) determining

that the Utility Providers have been provided with adequate assurance of payment within the

meaning of section 366 of the Bankruptcy Code; (ii) approving the Proposed Adequate

Assurance and the Adequate Assurance Procedures (as each is defined below); (iii) prohibiting

the Utility Providers from altering, refusing or discontinuing services on account of prepetition

amounts outstanding or on account of any perceived inadequacy of the Proposed Adequate

Assurance; (iv) determining that the Debtors are not required to provide any additional adequate

assurance beyond what the Proposed Adequate Assurance; and (v) granting related relief.

                                                   4
10136506-6
               Case 20-23346-PDR             Doc 75       Filed 12/14/20      Page 5 of 26




A.       The Proposed Adequate Assurance

         13.     The Debtors intend to pay all postpetition obligations owed to the Utility

Providers in a timely manner and expect that revenue generated from business operations and/or

funds from their post-petition financing will be sufficient to pay all undisputed postpetition

utility obligations.

         14.     Nevertheless, to provide adequate assurance of payment for future services to the

Utility Providers as set forth in section 366(c) of the Bankruptcy Code, the Debtors propose to

deposit an initial cash sum (the “Adequate Assurance Deposit”) within ten (10) business days

after the date of entry of the order approving this Motion into a newly-created, segregated,

interest-bearing account under the Debtors’ control (the “Adequate Assurance Account”) to be

opened at an institution that is an approved depository, for the benefit of the Utility Providers,

unless any such Utility Provider agrees in writing to a lesser amount or is paid in advance for

Utility Services.

         15.     The Debtors propose that the amount of the Adequate Assurance Deposit to be

equal to the approximate aggregate cost of two weeks of Utility Services provided by the Utility

Providers servicing the Debtors’ business, calculated using the historical average for such

payments over the last twelve months,3 and adjusted downwards per account by the available

security deposit and/or surety bond for that particular account -- the Adequate Assurance

Deposit. As such, the Debtors propose an Adequate Assurance Deposit in the total amount of

$9,618.36; provided that the Debtors may, in their sole discretion and without further application

to or order of the Court, reduce this amount in the event that their relationship with any Utility

Provider ends as a result of a store closure or otherwise. In that event, the Debtors may reduce
3
 One of the Utility Providers, Waste Management has been providing services to Unipharma for less than 1 year.
The proposed adequate assurance reflects a deposit equal to two weeks of services since the time they have been
providing the utility services to Unipharma.
                                                      5
10136506-6
               Case 20-23346-PDR        Doc 75       Filed 12/14/20   Page 6 of 26




the Adequate Assurance Deposit by the portion escrowed for any Utility Provider whose

relationship has been terminated.

         16.   The Debtors submit that the Adequate Assurance Deposit, in conjunction with the

Debtors’ previous security deposits and the Debtors’ ability to pay for future Utility Services in

the ordinary course of business (collectively, the “Proposed Adequate Assurance”), constitute

sufficient adequate assurance to the Utility Providers. If any Utility Provider believes additional

assurance is required, it may request such assurance pursuant to the following procedures.

B.       The Proposed Adequate Assurance Procedures

         17.   In light of the severe consequences to the Debtors of any interruption in services

by the Utility Providers, but recognizing the right of the Utility Providers to evaluate the

Proposed Adequate Assurance on a case-by-case basis, the Debtors propose the following

procedures (the “Adequate Assurance Procedures”) for approval by the Court:

               (a)    Absent compliance with the Adequate Assurance Procedures, the Utility
                      Providers may not alter, refuse, or discontinue service to or otherwise
                      discriminate against the Debtors on account of the commencement of
                      these Chapter 11 cases or any unpaid prepetition charges or request
                      payment of a deposit or receipt of other security in connection with any
                      unpaid prepetition charges.

               (b)    Within three (3) business days after the entry of the order on the Motion,
                      the Debtors will serve a copy of the order on the Utility Providers on the
                      Utility Provider List by first class mail. In the event that any Utility
                      Provider has been omitted from the Utility Provider List, the Debtors shall
                      supplement this list and shall promptly serve a copy of the order on such
                      Utility Provider upon learning of such omission.

               (c)    If a Utility Provider is not satisfied with the Proposed Adequate Assurance
                      provided by the Debtors, the Utility Provider must make a request for an
                      additional assurance of payment (an “Adequate Assurance Request”) and
                      serve such request so that it is received by the Debtors and their
                      bankruptcy counsel at the following addresses no later than fifteen (15)
                      days of entry of an order granting this Motion: (i) Debtors c/o Tamarac
                      10200, LLC and Unipharma, LLC, 10200 N.W. 67th Street, Tamarac, FL
                      33321 (Attn: Waite Popejoy, Email: wpopejoy@soliccapital.com); (ii)
                                                 6
10136506-6
             Case 20-23346-PDR      Doc 75       Filed 12/14/20   Page 7 of 26




                   Debtors’ Chief Restructuring Officer, Neil F. Luria of SOLIC Capital
                   Advisors, LLC, 25 West New England Avenue, Ste. 300, Winter Park, FL
                   32789, Email: nluria@soliccapital.com; and (iii) attorneys for the Debtors,
                   Berger Singerman LLP, 1450 Brickell Avenue, Suite 1900, Miami,
                   Florida 33131 (Attn: Paul Steven Singerman, Esq., Email:
                   singerman@bergersingerman.com and Christopher Andrew Jarvinen,
                   Esq., Email: cjarvinen@bergersingerman.com).

             (d)   Any Adequate Assurance Request must: (i) be made in writing; (ii) set
                   forth the location for which utility services are provided; (iii) include a
                   summary of the Debtors’ payment history relevant to the affected
                   account(s), including any security deposit; (iv) set forth why the Utility
                   Provider believes the Proposed Adequate Assurance is not sufficient
                   adequate assurance of future payment; and (v) include a proposal for what
                   would constitute adequate assurance of future payment from the Debtors,
                   along with an explanation of why such proposal is reasonable. Any
                   Adequate Assurance Request that fails to meet these requirements shall be
                   deemed an invalid request for adequate assurance.

             (e)   Upon the Debtors’ receipt of any Adequate Assurance Request at the
                   addresses set forth above, the Debtors shall have until thirty (30) days
                   from the receipt of such Adequate Assurance Request or such other date as
                   the parties mutually agree (the “Resolution Period”) to negotiate with such
                   Utility Provider to resolve such Utility Provider’s request for additional
                   assurance of payment and advise the Utility Provider that the Adequate
                   Assurance Request is acceptable.

             (f)   If the Debtors determine, in their discretion, that an Adequate Assurance
                   Request or any consensual agreement reached in connection therewith is
                   reasonable, the Debtors, without further order of the Court, may enter into
                   agreements granting additional adequate assurance to the Utility Provider
                   serving such Adequate Assurance Request and, in connection with such
                   agreements, provide the Utility Provider with additional adequate
                   assurance of payment, including payments on prepetition amounts owing,
                   cash deposits, prepayments, or other forms of security, and to the extent
                   authorized pursuant to any orders authorizing postpetition financing and
                   the use of cash collateral and the applicable budget thereunder.

             (g)   If the Debtors determine that the Adequate Assurance Request is not
                   reasonable and are not able to reach an alternative resolution with the
                   Utility Provider during the Resolution Period, the Debtors, during or
                   immediately after the Resolution Period, will request a hearing before this
                   Court to determine the adequacy of assurances of payment with respect to
                   a particular Utility Provider (the “Determination Hearing”) pursuant to
                   section 366(c)(3) of the Bankruptcy Code.

                                             7
10136506-6
                Case 20-23346-PDR              Doc 75       Filed 12/14/20       Page 8 of 26




                 (h)      Pending resolution of an Adequate Assurance Request at any such
                          Determination Hearing and entry of a final, non-appealable order thereon
                          finding that the Utility Provider is not adequately assured of future
                          payment, such Utility Provider shall be prohibited from discontinuing,
                          altering or refusing service to the Debtors on account of unpaid charges
                          for prepetition service or on account of any objections to the Proposed
                          Adequate Assurance.

                 (i)      Any Utility Provider that does not timely request assurance of payment
                          through an Adequate Assurance Request pursuant to the Adequate
                          Assurance Procedures, automatically will be deemed to have received
                          assurance of payment that is satisfactory to the Utility Provider under
                          section 366(c)(2) without further action by the Debtors and without
                          prejudice to the right of such Utility Provider to seek relief in the future
                          pursuant to section 366(c)(3), subject to the requirements imposed by
                          Local Rule 2081-1(g)(7).4

         18.     The Debtors request that any security deposits and/or surety bonds that were in

place prior to the Petition Date shall remain in place and shall continue to be held by those

Utility Providers holding the same, except upon either (a) written agreement(s) between the

Debtors and a Utility Provider, or other applicable procedures, without further order of the Court

or (b) further order(s) of the Court.

         19.     The Debtors also request authorization to adjust periodically the amount in the

Adequate Assurance Deposit to reflect the following factors: (a) the termination of Utility

Services by the Debtors; (b) the entry into any agreements between the Debtors and the

applicable Utility Provider; and (c) the removal of any amount spent on Utility Services from

Utility Providers that hold a postpetition security deposit, surety bond or other security from the

Debtors for such services.



4
 As a condition of accepting an Adequate Assurance Deposit, the Debtors propose that a Utility Provider shall be
deemed to have stipulated that the Adequate Assurance Deposit constitutes adequate assurance of payment to such
Utility Provider within the meaning of section 366 of the Bankruptcy Code, and shall be prohibited from challenging
or opting out of the Adequate Assurance Procedures, filing an Adequate Assurance Request, or requesting any
additional adequate assurance of payment of any kind at any time, notwithstanding any attempt by such Utility
Provider to reserve a right to seek any such relief.
                                                        8
10136506-6
               Case 20-23346-PDR          Doc 75       Filed 12/14/20    Page 9 of 26




C.       Subsequent Modifications of Utility Service List

         20.    Although, the Debtors have made every attempt to identify any and all Utility

Providers, certain Utility Providers that currently provide Utility Services to the Debtors may not

be listed on the Utility Provider List. Accordingly, the Debtors request that the Court: (a)

authorize the Debtors to provide notice and a copy of the order granting this Motion to Utility

Providers not listed on the Utility Provider List (collectively, the “Additional Utility Providers”),

as such Utility Providers are identified, and (b) provide that the Additional Utility Providers are

subject to the terms of the order, including the Adequate Assurance Procedures. As a result,

each Additional Utility Provider will be afforded thirty (30) days from the service of the order

granting this Motion on such Additional Utility Provider to request assurance of payment from

the Debtors pursuant to the Adequate Assurance Procedures.

                            The Requested Relief Should Be Granted

         21.    Section 366(a) of the Bankruptcy Code protects a debtor against the immediate

termination of utility services after it files for bankruptcy. Pursuant to this section, a utility

provider may not, during the first twenty (20) days of the case, alter, refuse or discontinue

services to a debtor in a Chapter 11 case solely because of unpaid prepetition amounts if a debtor

furnishes “adequate assurance” of payment. However, the utility provider may do so thereafter

unless the debtor furnishes “adequate assurance” of payment for postpetition services in a form

“satisfactory” to the utility provider within thirty (30) days of the Petition Date.

         22.    Section 366(c) of the Bankruptcy Code (a) defines the forms of adequate

assurance of payment that a debtor may employ in providing adequate assurance of payment to

include cash deposits, letters of credit, certificates of deposit, surety bonds, prepayments of

utility consumption or another form of security that is mutually agreed on between the utility

                                                   9
10136506-6
               Case 20-23346-PDR              Doc 75         Filed 12/14/20     Page 10 of 26




provider and the debtor; (b) excludes from the definition of adequate assurance the availability of

an administrative expense claim; and (c) provides that a court may not consider certain facts in

determining the amount of assurance that is adequate. 11 U.S.C. §§ 366(c)(1)(A)–(B) and

(c)(3)(B).

         23.     Although section 366 of the Bankruptcy Code does clarify what forms adequate

assurance of payment may take and what factors the court should consider when determining

whether such assurance is adequate, the statute still requires courts to determine what amount, if

any, is necessary to provide adequate assurance of payment. Congress did not set a minimum

adequate assurance amount, but rather vested discretion in the courts to determine the

appropriate level of adequate assurance required in each case. Accordingly, section 366 of the

Bankruptcy Code does not give utility companies a blank check or the right to extract from

debtors an unlimited amount of adequate assurance. Under section 366(c) of the Bankruptcy

Code, there is nothing to prevent a court from deciding that, on the facts of the case before it, the

amount required of a debtor to adequately assure payment to utility providers is zero or nominal.5

         24.     In addition, section 366(b) requires only that a utility’s assurance of payment be

“adequate.” Courts have long recognized that adequate assurance of performance does not

constitute an absolute guarantee of a debtor’s ability to pay. See, e.g., In re Caldor, Inc. - N.Y.,

199 B.R. 1, 3 (S.D.N.Y. 1996) (“Section 366(b) requires [a] [b]ankruptcy [c]ourt to determine

whether the circumstances are sufficient to provide a utility with ‘adequate assurance’ of


5
  Under section 366 prior to the 2005 amendments to the Bankruptcy Code, courts had the discretion to determine
that the amount of adequate assurance payments or collateral required in a particular case was zero. See Virginia
Elec. & Power Co. v. Caldor, Inc., 117 F.3d 646, 650 (2d Cir. 1997) (“Even assuming that ‘other security’ should be
interpreted narrowly, we agree with the appellees that a bankruptcy court’s authority to modify the level of the
deposit or other security, provided for under §366(b), includes the power to require no deposit or other security
where none is necessary to provide a utility supplier with adequate assurance of payment.”). Since the revised
section 366(c)(3) still allows the courts to order the modification of the amount of an assurance of payment, the
courts remain free to require no deposit or security where none is necessary to ensure adequate assurance of
payment in any particular case.
                                                        10
10136506-6
               Case 20-23346-PDR         Doc 75        Filed 12/14/20   Page 11 of 26




payment. The statute does not require an ‘absolute guarantee of payment.’”) (citations omitted)

(hereinafter “Caldor”), aff’d sub nom Virginia Elec. & Power Co. v. Caldor, Inc. - N.Y., 117

F.3d 646 (2d Cir. 1997); In re New Rochelle Tel. Corp., 397 B.R. 633, 639 (Bankr. E.D.N.Y.

2008); In re Steinebach, 303 B.R. 634, 641 (Bankr. D. Ariz. 2004) (“Adequate assurance of

payment is not, however, absolute assurance . . . . [A]ll § 366(b) requires is that a utility be

protected from an unreasonable risk of non-payment”); In re Adelphia Bus. Sols., 280 B.R. 63,

80 (Bankr. S.D.N.Y. 2002) (“In determining adequate assurance, a bankruptcy court is not

required to give a utility company the equivalent of a guaranty of payment”); In re Penn Jersey

Corp., 72 B.R. 981, 982 (Bankr. E.D. Pa. 1987) (stating that section 366(b) of the Bankruptcy

Code “contemplates that a utility receive only such assurance of payment as is sufficient to

protect its interests given the facts of the debtor’s financial circumstances”). Whether utilities

are subject to an unreasonable risk of nonpayment for postpetition services must be determined

from the facts of each case. See In re Anchor Glass Container Corp., 342 B.R. 872, 875 (Bankr.

M.D. Fla. 2005); In re Keydata Corp., 12 B.R. 156 (Bankr. D. Mass. 1981).

         25.    Furthermore, in this analysis, courts have recognized that “[i]n deciding what

constitutes ‘adequate assurance’ in a given case, a bankruptcy court must ‘focus upon the need of

the utility for assurance, and . . . require that the debtor supply no more than that, since the debtor

almost perforce has a conflicting need to conserve scarce financial resources.’” Virginia Elec. &

Power Co., 117 F.3d at 650 (emphasis in original) (quoting Penn Jersey, 72 B.R. at 985); In re

Adelphia Bus. Sols., 280 B.R. at 80 (“The requirement for ‘adequate assurance’ of payment,

which, at least in this Circuit, need not necessarily be provided by deposit.”); see also In re Penn

Cent. Transp. Co., 467 F.2d 100, 103-04 (3d Cir. 1972) (upholding lower court’s decision that no

utility deposits were necessary where such deposits “would jeopardize the continuing operation

                                                  11
10136506-6
               Case 20-23346-PDR         Doc 75        Filed 12/14/20   Page 12 of 26




of the [debtor] merely to give further security to suppliers who already are reasonably

protected”); see also New Rochelle Tel. Corp., 397 B.R. at 639 (“deciding what constitutes

adequate assurance, a bankruptcy court must focus on the utility’s need for assurance with the

debtor’s scarce financial resources”).

         26.    Based upon the foregoing, the Debtors believe the Utility Providers have adequate

assurance of payment even without recourse to the Adequate Assurance Deposit. The Debtors

anticipate having sufficient resources to pay, and intend to pay, all valid postpetition obligations

for utility services in a timely manner. In addition, the Debtors’ reliance on the Utility Services

for the operation of their businesses and preservation of value of their assets provides them with

a powerful incentive to stay current on their utility obligations. Significantly, two of the seven

the Utility Providers are already the beneficiaries of approximately $101,010.00 in security

deposits in excess of the Adequate Assurance Deposit. These factors, which the Court may

consider when determining the amount of any adequate assurance payments, justify finding that

the Debtors are not required to make any additional adequate assurance payments in these

Chapter 11 cases. In light of the foregoing, the Debtors respectfully submit that the Proposed

Adequate Assurance is more than sufficient to assure the Utility Providers of future payment. By

offering the Proposed Adequate Assurance and the Additional Adequate Assurance Procedures,

the Debtors seek to implement an organized process that facilitates the determination of the

amount of assurance of payment that is adequate.

         27.    Absent the approval of the proposed procedures, the Utility Providers could

discontinue service, without warning, thirty (30) days after the Petition Date, if they claim they

have not yet received a “satisfactory” adequate assurance payment. The Debtors could then be

forced to address numerous requests by Utility Providers in an unorganized manner at a critical

                                                  12
10136506-6
               Case 20-23346-PDR        Doc 75        Filed 12/14/20   Page 13 of 26




period in their Chapter 11 cases when their efforts should be focused on maximizing value for all

of their stakeholders. The orderly process contemplated by the Additional Adequate Assurance

Procedures is necessary for a smooth transition by the Debtors into Chapter 11 and will aid in

their restructuring efforts. Moreover, the proposed procedures will ensure that all parties act in

good faith by establishing a fair process. Because the Adequate Assurance Procedures are

reasonable and in accord with the purposes of section 366 of the Bankruptcy Code, the Court

should grant the relief requested herein.

         28.    Moreover, this Court has the authority to grant the relief requested herein

pursuant to section 105(a) of the Bankruptcy Code. Section 105(a) of the Bankruptcy Code

provides that the Court “may issue any order, process or judgment that is necessary or

appropriate to carry out the provisions of this title.” The basic purpose of section 105 is “to

assure the bankruptcy courts power to take whatever action is appropriate or necessary in aid of

the exercise of its jurisdiction.” See 2 COLLIER      ON   BANKRUPTCY ¶ 105.01, at 105-6 (Alan N.

Resnick & Henry J. Sommers eds., 16th ed 2014). As such, the determination of “adequate

assurance” within the meaning of section 366 of the Bankruptcy Code is fully within this Court’s

discretion. See In re Marion Steel Co., 25 B.R. 188, 198 (Bankr. D. Ohio 1983). In this regard,

bankruptcy courts are not bound by state or local regulations governing what constitutes

adequate assurance of payment for postpetition utility services. Id. at 199; In re Begley, 41 B.R.

402, 405-06 (Bankr. E.D. Pa. 1984), aff’d, 760 F.2d 36 (3d Cir. 1987).

         29.    The Debtors submit that on the facts of these Chapter 11 cases, the Proposed

Adequate Assurance is sufficient to provide adequate assurance to the Utility Providers of the

Debtors’ future performance. Additionally, the Debtors propose to further protect the Utility

Providers through the Adequate Assurance Procedures outlined above. The Debtors submit that

                                                 13
10136506-6
               Case 20-23346-PDR        Doc 75        Filed 12/14/20   Page 14 of 26




granting the requested relief will not prejudice the rights of the Utility Providers to seek

additional adequate assurance of payment under section 366 of the Bankruptcy Code should the

Proposed Adequate Assurance fail to provide the Utility Providers with adequate assurance of

payment.

         30.    As stated above, the Debtors cannot continue their operations without the

continued services of the Utility Providers. If any of the Utility Providers alter, refuse, or

discontinue service, even for a brief period, the Debtors’ business operations would be severely

disrupted and the value of their estates would be negatively impacted. In contrast, if the Court

grants the relief requested herein, the Utility Providers will not be prejudiced by the continuation

of their services.

         31.    Relief similar to that sought herein has been granted by this Court and courts in

other Districts. See In re Pace Industries, LLC, No. 20-10927 (MFW) (Bankr. D. Del. April 14,

2020); In re The Krystal Company, No. 20-61065 (PWB) (Bankr. N.D. Ga. Feb. 13, 2020); In re

VCHP Neptune Beach, LLC, No. 3:20-bk-00740-CJJ (Bankr. M.D. Fla. Mar. 19, 2020); Integrity

Home Health Care, Inc., No. 8:20-bk-00014-CPM (Bankr. M.D. Fla. Jan. 24, 2020); In re

Mattress Pal Holdings, LLC, No. No. 6:19-bk-02247-CCJ (Bankr. M.D. Fla. April 11, 2019);

See, e.g., In re Adinath Corp., et al., Case No. 15-16885-LMI (Bankr. S.D. Fla. May 13, 2015);

In re Antaramian Properties, LLC, No. 9:14-bk-10145-CED (Bankr. M.D. Fla. Oct. 20, 2014); In

re WRS Holding Company, No. 8:14-08588-CPM (Bankr. M.D. Fla. Aug. 13, 2014); In re

Decorator Industries, Inc., Case No. 11-37641-BKC-JKO (Bankr. S.D. Fla. Oct. 6, 2011); In re

Robb & Stucky Limited LLLP, No. 8:11-bk-02801-CED (Bankr. M.D. Fla. Feb. 24, 2011).

         32.    Accordingly, the Debtors submit that granting the relief requested in this Motion

is both necessary and appropriate. Such relief will help the Debtors’ efforts to restructure

                                                 14
10136506-6
               Case 20-23346-PDR        Doc 75        Filed 12/14/20   Page 15 of 26




successfully and will not prejudice the rights of the Utility Providers under section 366 of the

Bankruptcy Code.

                 Expedited Consideration and Waiver of any Applicable Stay

         33.    The Debtors respectfully request expedited consideration of this Motion pursuant

to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21 days after

the commencement of a Chapter 11 case “to the extent that relief is necessary to avoid immediate

and irreparable harm.” Here, the Debtors believe an immediate and orderly transition into

Chapter 11 is critical to the viability of its operations and that any delay in granting the relief

requested could hinder the Debtors’ operations and cause irreparable harm. Furthermore, the

failure to receive the requested relief during the first 21 days of these Chapter 11 cases would

severely disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors

submit that they have satisfied the “immediate and irreparable harm” standard of Bankruptcy

Rule 6003 and, therefore, respectfully request that the Court approve the relief requested in this

Motion on an expedited basis.

         34.    To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

         35.    No prior motion for the relief requested herein has been made to this or any other

court.

                            Local Rule 9013-1(L)(2)(b) Certification

         I CERTIFY that undersigned counsel for the Debtors has contacted the Utility Providers

(other than FPL and the City of Sunrise) and made a good faith effort to comply with the

                                                 15
10136506-6
              Case 20-23346-PDR        Doc 75        Filed 12/14/20   Page 16 of 26




requirements under § 366, prior to the filing of the motion. Specifically, the Debtors have come

to agreements regarding the amount of adequate assurance deposits with Waste Management and

Harmony Environmental; however, no such agreements were reached (for various reasons,

including the inability to provide a substantive response to the adequate assurance deposit

proposed by the Debtors) with City of Tamarac, AT&T, Comcast Business or Ring Central.

         WHEREFORE, the Debtors respectfully request the Court to enter an interim order

substantially in the form attached hereto as Exhibit “B”: (i) determining that their Utility

Providers have been provided with adequate assurance of payment within the meaning of section

366 of the Bankruptcy Code; (ii) approving the Proposed Adequate Assurance and the Adequate

Assurance Procedures; (iii) prohibiting the Utility Providers from altering, refusing or

discontinuing services on account of prepetition amounts outstanding or on account of any

perceived inadequately or Proposed Adequate Assurance; (iv) determining that the Debtors are

not required to provide any additional adequate assurance beyond the Proposed Adequate

Assurance; (v) scheduling a final hearing on this Motion for December 30, 2020 at 10:00 a.m.;

and (vi) granting such other and further relief and this Court deems necessary.




               [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                16
10136506-6
             Case 20-23346-PDR   Doc 75        Filed 12/14/20   Page 17 of 26




Dated: December 14, 2020             Respectfully submitted,

                                     BERGER SINGERMAN LLP
                                     Counsel for Debtors in Possession
                                     1450 Brickell Avenue, Suite 1900
                                     Miami, FL 33131
                                     Telephone: (305) 755-9500
                                     Facsimile: (305) 714-4340

                                     By:        /s/ Paul A. Avron
                                                 Paul Steven Singerman
                                                 Florida Bar No. 0378860
                                                 singerman@bergersingerman.com
                                                 Christopher Andrew Jarvinen
                                                 Florida Bar No. 21745
                                                 cjarvinen@bergersingerman.com
                                                 Paul A. Avron
                                                 Florida Bar No. 50814
                                                 pavron@bergersingerman.com




                                          17
10136506-6
                                                   Case 20-23346-PDR                   Doc 75      Filed 12/14/20           Page 18 of 26


                                                                                       EXHIBIT A
                                                                                                                                                           Deposit Held by     Proposed
                                                                                                              Last 12     Last 12 months    Monthly        the Utility (If     Adequate
Utility Name                     Account Number    Address                 City            State   Zip Code   months Paid Period ended      Average        Any)                Assurance
FPL                              3258905292        General Mail Facility   Miami           FL      33188-0001 10/27/2020  $      123,195.67 $    10,266.31 $       15,920.00   None beyond
                                                                                                                                                                               deposit currently
                                                                                                                                                                               held
FPL                              8163758421        General Mail Facility   Miami           FL      33188-0001 10/27/2020    $       453,663.13   $   37,805.26   $   31,090.00 None beyond
                                                                                                                                                                               deposit currently
                                                                                                                                                                               held
City of Tamarac                  000114987-        7525 NW 88th Ave        Tamarac         FL      33321-2401 10/29/2020    $        80,127.46   $    6,677.29   $           - $        3,338.65
                                 009990134
City of Sunrise Public Service   494163-131562     PO Box 31432            Tampa           FL      33631-3432 10/22/2020    $        97,244.73   $    8,103.73   $   54,000.00 None beyond
                                                                                                                                                                               deposit currently
                                                                                                                                                                               held
Ring Central, Inc.               (954) 951-3655    Dept. CH 19585          Palatine        IL      60055-9585 11/9/2020     $        26,105.85   $    2,175.49   $           - $        1,018.75

AT&T                             287257547306      PO BOX 6463             Carol Stream    IL      60197       10/27/2020   $         2,799.71   $     233.31    $          -   $        116.65

AT&T                             8310005491979     PO BOX 6463             Carol Stream    IL      60197       10/19/2020   $         5,494.39   $     457.87    $          -   $        228.94

Comcast Business                 8495 75 382 1444204 PO BOX 71211          Charlotte       NC      28272-1211 10/20/2020    $         5,300.77   $     441.73    $          -   $        220.86

Harmony Environmental, Inc.      None              3362 Cat Brier Trail    Harmony         FL      34473       10/31/2020   $        87,515.81   $    7,292.98                  $       3,646.49

Waste Management                 23-61949-13006    PO BOX 4648             Carol Stream    IL      60197-4648 10/31/2020    $         2,918.04   $     729.51    $          -   $        364.75

Waste Management                 23-63005-13003    PO BOX 4648             Carol Stream    IL      60197-4648 10/31/2020    $         2,139.53   $     713.18    $          -   $        356.59

Waste Management                 23-71136-93001    PO BOX 4648             Carol Stream    IL      60197-4648 10/31/2020    $         1,306.69   $     653.35    $          -   $        326.68

                                                                                                               TOTAL            $   887,811.78   $ 75,550.01 $ 101,010.00       $     9,618.36
             Case 20-23346-PDR   Doc 75   Filed 12/14/20   Page 19 of 26




                                  EXHIBIT “B”

                            (Proposed Interim Order)




10136506-6
              Case 20-23346-PDR            Doc 75     Filed 12/14/20       Page 20 of 26




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                                   Case No. 20-bk-23346-PDR
UNIPHARMA, LLC,                                          Case No. 20-bk-23348-PRD

         Debtors1.                                       Chapter 11 Cases
                                                         (Joint Administration Pending)
___________________________________ /

    INTERIM ORDER GRANTING DEBTORS’ EXPEDITED MOTION FOR INTERIM
    AND FINAL ORDERS DETERMINING ADEQUATE ASSURANCE OF PAYMENT
        FOR FUTURE UTILITY SERVICES AND SETTING FINAL HEARING

         THIS MATTER having come before the Court for a hearing on December ___, 2020 at

____ a.m./p.m. in Fort Lauderdale, Florida upon the Debtors’ Expedited Motion for Interim and

Final Orders Determining Adequate Assurance of Payment for Future Utility Services [ECF No.

___] (the “Motion”)2 filed by the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”). The Court, having considered the Motion, finding that: (a) the

1
  The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC (2050) and
Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac, FL 33321.
2
  Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
10136575-2
              Case 20-23346-PDR          Doc 75       Filed 12/14/20    Page 21 of 26




Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; (c) this matter is core pursuant

to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with Article III of

the Constitution; (d) notice of the Motion and the hearing thereon was sufficient under the

circumstances; and (e) the Court having determined that the legal and factual bases set forth in

the Motion and at the hearing establish just cause for the relief granted herein, it is

         ORDERED that:

         1.    The Motion is GRANTED, on an interim basis.

         2.    The Debtors are hereby authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

         3.    The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry and the Debtors’ offer of adequate assurance is deemed satisfactory

for this Interim Order.

         4.    The Utility Providers are forbidden to discontinue, alter or refuse service on

account of any unpaid prepetition charges, or require additional adequate assurance of payment

other than the Proposed Adequate Assurance pending entry of the Final Order.

         5.    Any Utility Provider who accepts an Adequate Assurance Deposit shall be

deemed to have stipulated that the Adequate Assurance Deposit constitutes adequate assurance

of future payment to such Utility Provider, and such Utility Provider shall be deemed to have

waived any right to seek additional adequate assurance during the course of these chapter 11

cases.




                                                  2
10136575-2
              Case 20-23346-PDR       Doc 75       Filed 12/14/20   Page 22 of 26




         6.    Any Utility Provider desiring a deposit in an amount greater than the Adequate

Assurance Deposit must request such assurance pursuant to the following procedures (the

“Adequate Assurance Procedures”):

               a.     Absent compliance with the Adequate Assurance Procedures, the Utility
                      Providers are forbidden to discontinue, alter or refuse service on account
                      of any unpaid prepetition charges, or require additional adequate assurance
                      of payment other than the Proposed Adequate Assurance pending entry of
                      the Final Order.

               b.     Any Utility Provider desiring an Adequate Assurance Deposit must serve
                      a request (an “Adequate Assurance Request”) so that it is received by the
                      Debtors and their bankruptcy counsel at the following addresses by
                      January __, 2021 (15 days from the entry of this Order): (i) Debtors c/o
                      Tamarac 10200, LLC and Unipharma, LLC, 10200 N.W. 67th Street,
                      Tamarac,      FL        33321       (Attn:     Waite    Popejoy,     Email:
                      wpopejoy@solicapital.com); (ii) Debtors’ Chief Restructuring Officer,
                      Neil F. Luria of SOLIC Capital Advisors, LLC, 25 West New England
                      Avenue, Ste. 300,           Winter Park,         FL        32789, Email:
                      nluria@soliccapital.com; (iii) attorneys for the Debtors, Berger Singerman
                      LLP, 1450 Brickell Avenue, Suite 1900, Miami, Florida 33131 (Attn: Paul
                      Steven Singerman, Esq., Email: singerman@bergersingerman.com and
                      Christopher         Andrew            Jarvinen,        Esq.,         Email:
                      cjarvinens@bergersingerman.com).

               c.     Any Adequate Assurance Request must: (i) be made in writing; (ii) set
                      forth the location for which utility services are provided; (iii) include a
                      summary of the Debtors’ payment history relevant to the affected
                      account(s), including any security deposit; and (iv) set forth why the
                      Utility Provider believes the Proposed Adequate Assurance is not
                      sufficient adequate assurance of future payment; and (v) include a
                      proposal for what would constitute adequate assurance of future payment
                      from the Debtors, along with an explanation of why such proposal is
                      reasonable. Any Adequate Assurance Request that fails to meet these
                      requirements shall be deemed an invalid request for adequate assurance.

               d.     Upon the Debtors’ receipt of any Adequate Assurance Request at the
                      addresses set forth above, the Debtors shall have until thirty (30) days
                      from the receipt of such Adequate Assurance Request or such other date as
                      the parties mutual agreement (the “Resolution Period”) to negotiate with
                      such Utility Provider to resolve such Utility Provider’s request for
                      additional assurance of payment and advise the Utility Provider that the
                      Adequate Assurance Request is acceptable.

                                               3
10136575-2
              Case 20-23346-PDR        Doc 75       Filed 12/14/20   Page 23 of 26




               e.     If the Debtors determine, in their discretion, that an Adequate Assurance
                      Request or any consensual agreement reached in connection therewith is
                      reasonable, the Debtors, without further order of the Court and subject to
                      reasonable notice to the DIP Lender, as defined in the DIP Financing
                      Order (as defined below), may enter into agreements granting additional
                      adequate assurance to the Utility Provider serving such Adequate
                      Assurance Request and, in connection with such agreements, provide the
                      Utility Provider with additional adequate assurance of payment, including
                      payments on prepetition amounts owing, cash deposits, prepayments, or
                      other forms of security, and to the extent authorized pursuant to any orders
                      authorizing postpetition financing and the use of cash collateral and the
                      applicable budget thereunder.

               f.      If the Debtors determine that the Adequate Assurance Request is not
                       reasonable and is not able to reach an alternative resolution with the
                       Utility Provider during the Resolution Period, the Debtors, during or
                       immediately after the Resolution Period, will request a hearing before
                       this Court to determine the adequacy of assurances of payment with
                       respect to a particular Utility Provider (the “Determination Hearing”)
                       pursuant to section 366(c)(3) of the Bankruptcy Code.

         7.    The Debtors are authorized to add or remove any Utility Provider from the Utility

Service List. To the extent that the Debtors identify additional Utility Providers, the Debtors

shall file amendments to the Utility Service List, and shall serve copies of this Interim Order,

including the Adequate Assurance Procedures, and any final order (when and if entered) on such

newly-identified Utility Providers. Any Utility Provider subsequently added to the Utility

Service List shall be bound by this Interim Order and the Adequate Assurance Procedures.

         8.    In accordance with this Interim Order and any other Order of this Court, each of

the financial institutions at which the Debtors maintain their accounts relating to the payment of

the obligations described in the Motion is directed to receive, process, honor, and pay all such

checks presented for payment of the obligations described in the Motion and fund all requests

made by the Debtors related thereto to the extent that sufficient funds are on deposit in such

amounts.


                                                4
10136575-2
               Case 20-23346-PDR        Doc 75       Filed 12/14/20   Page 24 of 26




         9.     The Debtors’ service of the Motion and this Interim Order upon the Utility

Services List shall not constitute an admission or concession that each such entity is a “utility”

within the meaning of Bankruptcy Code section 366, and the Debtors reserve all rights and

defenses with respect thereto.

         10.    Notwithstanding the relief granted herein and any actions taken hereunder,

nothing contained in the Motion or this Interim Order or any payment made pursuant to this

Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or

priority of any claim or lien against the Debtors, a waiver of the Debtors’ rights to subsequently

dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease

under Bankruptcy Code section 365.

         11.    Notwithstanding the relief granted in this Order, any payment made by the

Debtors pursuant to the authority granted herein shall be subject to and in compliance with any

interim or final order entered by the Court approving the Debtors’ entry into any post-petition

debtor in possession financing facility (the “DIP Financing Order”). To the extent that there is

any inconsistency between the terms of this Order and the DIP Financing Order, the terms of the

DIP Financing Order shall control.

         12.    The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

         13.    Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

         14.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Interim Order are immediately effective and enforceable upon its entry.

         15.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Interim Order in accordance with the Motion.



                                                 5
10136575-2
               Case 20-23346-PDR        Doc 75       Filed 12/14/20      Page 25 of 26




         16.    The Court shall conduct a final hearing on the Motion on December ___, 2020 at

___ a.m./p.m. by VIDEO CONFERENCE.

         17.    **IMPORTANT** The hearing scheduled by this Order will take place only by

video conference. DO NOT GO TO THE COURTHOUSE. Attorneys must advise their clients

not to appear at the courthouse. To participate in the hearing by video conference please refer to

the instructions under the name of the presiding Judge on the Court's web site,

www.flsb.uscourts.gov.

         18.    To register for the video conference, manually enter the following registration

link in a browser:



         19.    PLEASE NOTE: No person may record the proceedings from any location by

any means. The audio recording maintained by the Court will be the sole basis for creation of a

transcript that constitutes the official record of the hearing. Although conducted using video

conferencing technology, the hearing is a court proceeding. The formalities of the courtroom

must be observed. All participants must dress appropriately, exercise civility, and otherwise

conduct themselves in a manner consistent with the dignity of the Court.

         20.    This Court retains jurisdiction to hear and determine all matters arising from or

related to the interpretation or implementation of this Interim Order.

                                            #    #     #
Submitted by:
Paul A. Avron
pavron@bergersingerman.com
BERGER SINGERMAN LLP
1450 Brickell Avenue, Ste. 1900
Miami, FL 33131
Telephone: (305) 755-9500
Facsimile: (305) 714-4340

                                                 6
10136575-2
             Case 20-23346-PDR         Doc 75       Filed 12/14/20   Page 26 of 26




(Paul A. Avron, Esq. is directed to serve a copy of this order on interested parties and file with
the Court a certificate of service.)




                                                7
10136575-2
